DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (2017/0236267) in view of Forgues et al. (2011/0088921).
In reference to claim 1, Negishi et al. teaches a processing apparatus comprising a chuck table, 31, configured to hold a workpiece, W, processing means, 4, configured to process the workpiece held by the chuck table, a processing tool, 43, being fitted to the processing means, conveying means configured to convey the workpiece, (pp 0014-0015), display means, 6, having an input function of inputting a processing condition 
In reference to claim 2, further comprising second distinguishing display means configured to display a workpiece illustration representing a workpiece that is held on the chuck table and completes being normally processed by the processing means distinguishably from the workpiece illustration representing the workpiece to which the error is caused, (pp 0036, the chart of fig. 2, shows that if an error occurs and the projected time has elapsed then the processor visually receives an error message and the process is stopped. But if the error message comes under the expected time, then the workpiece image is taken again and determination as to whether it is correct is visually observed.)
In reference to claim 3, further comprising a cassette stage, 8, on which a cassette housing workpieces in a form of shelves is mounted, (pp 0017), and control means configured to display the cassette in the form of the shelves in an enlarged state and distinguishably display workpiece illustrations representing the workpieces housed 
In reference to claim 4, further comprising third distinguishing display means configured to display a workpiece illustration representing a workpiece before being processed by the processing means distinguishably from a workpiece illustration representing a workpiece after being processed, (pp 0029), wherein the workpiece illustration representing the workpiece before being processed among the workpieces housed in the cassette is distinguishably displayed by the third distinguishing display means so as to be distinguished from the workpiece after being processed when the cassette stage illustration representing the cassette stage is touched on the arrangement plan of the touch panel, (pp 0033).
In reference to claim 5, further comprising: fourth distinguishing display means configured to display a means illustration representing the means causing the error distinguishably from another means illustration on the arrangement plan when the means making the holding force or the processing force act on the workpiece causes the error, (pp 0036).

Negishi et al. teaches all the limitations of the claims except for the input and display functions being performed by a touch panel and a touch screen.
Forgues teaches a control system for a tool which teaches that both the display and the buttons or input may be combined through a touch screen interface, (pp 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the input  and the display functions of Forques, with the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (2006/0286903), Odaira (2018/0218931) and Sekiya (2018/0102268) were cited to show other examples of processing apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 4, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723